Order, Supreme Court, New York County (Norman Ryp, J.), entered on or about August 28, 1997, which granted defendant’s motion, made at the close of plaintiffs case, to dismiss the complaint pursuant to CPLR 4401, unanimously affirmed, with costs.
Viewing the evidence in the light most favorable to plaintiff, the court properly determined that there was no rational process by which a trier of fact could find for plaintiff on any of his asserted claims (see, Royal Ins. Co. v Mercy Hosp., 204 AD2d 219). Plaintiff made no prima facie showing that defendant failed to deliver the new automobile requested by plaintiff. We have considered and rejected plaintiffs remaining arguments. Concur — Lerner, P. J., Sullivan, Rosenberger, Ellerin and Rubin, JJ.